DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, species i, claims 1-6, in the reply filed on 4/25/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Bratkovich et al. (US 3,584,972).
Regarding claim 1, Bratkovich discloses:
A method of bonding metal members comprising: 
a stacked body forming step of forming a stacked body by putting an insert material [nickel plating; 6:42-46] between a first metal member and a second metal member [lamina (29-31); figure 6] formed of carbide-containing Ni alloys [Hastelloy X, Waspaloy, and Udimet (700) contain C in the amounts required by the applicant in PA Pub paragraph 0028; table in column 6] or carbide-containing Fe alloys; and 
a solid phase diffusion bonding step of forming a metal member joint body by heating and pressurizing the stacked body to perform solid phase diffusion bonding [6:36-48], wherein 
the insert material contains Ni having a content higher than an Ni content of the first metal member and the second metal member when the first metal member and the second metal member are formed of the carbide-containing Ni alloys [the nickel plating consists of nickel], and 
contains Fe or Ni having a content higher than an Fe content of the first metal member and the second metal member when the first metal member and the second metal member are formed of the carbide-containing Fe alloys [this option is not chosen].
Regarding claim 2, Bratkovich discloses:
wherein the first metal member and the second metal member are formed of the carbide-containing Ni alloys, and the insert material contains Ni having a content higher than the Ni content of the first metal member and the second metal member [6:36-48].
Regarding claim 3, Bratkovich discloses:
wherein the insert material is formed of pure Ni [nickel plating; 6:42-46].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bratkovich et al. (US 3,584,972) as applied to claims 1-3 above, and in further view of Sah et al. “The recovery of tensile ductility in diffusion-bonded Ni-base alloys by post-bond heat treatments”.
Regarding claims 4-6, Bratkovich does not teach:
a heat treatment step in which the metal member joint body is heat-treated to grow crystal grains of a bonding portion between the first metal member and the second metal member across a bonding interface of the bonding portion.
Sah teaches diffusion bonded carbide containing Ni alloys are heat treated at temperatures from 1000-1200°C in order to recover ductility; abstract.  
Note that the applicant heat treats to from 1050-1200°C; 0044.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Sah heat treatment into Bratkovich in order to increase the ductility.  In doing so, any claimed results are achieved since the Sah temperatures overlap those of the applicants. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS J GAMINO/Examiner, Art Unit 1735       

/ERIN B SAAD/Primary Examiner, Art Unit 1735